DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statements (IDSs) submitted on 9/14/21 and 4/28/20 have been considered by the examiner.  It is noted the NPL document on the IDS filed 9/14/21 has been lined through since no English explanation of relevance for this document was filed.


Abstract
The abstract of the disclosure is objected to because:
Phrases that can be implied, such as “The present invention relates” (see line 1) should not be present therein.
Correction is required.  See MPEP § 608.01(b).

Drawings
The drawings are objected to because:
Reference character 300 (see page 9, line 1) is not present in any of the drawings; and
In Figure 7B, reference character 400 should be 500.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the 

Specification
The disclosure is objected to because of the following informalities: 
On page 3, line 16, “outer” should be “inner” and “inner” should be “outer” (see Figure 4 and page 10, lines 20-24); and
On page 11, line 19, “(not shown)” should be deleted since the direction adjusting portion 320 is shown in the drawings.  
Appropriate correction is required.

Claim Objections
Claim 4 is objected to because of the following informalities:  
Similar to page 3, line 16 of the specification, on line 4 of claim 4, “outer” should be “inner” and “inner” should be “outer” (see Figure 4 and page 10, lines 20-24).
Appropriate correction is required.



Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 2, 6, 7 10 and 15 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Carpenter (U.S. Patent 1,954,068).
In regard to claim 1, Carpenter discloses a container having a handling portion comprising a body part 10 provided in an open hollow shape and configured to store a product and a handling portion 12 detachably coupled to an upper side of the body part 10  wherein the handling portion 12 comprises  a direction adjusting portion 19 or 30, a handle portion 13, 20 provided to vertically pass through one side of the direction adjusting portion 19 or 30 , a touch member seating portion 18 formed at a lower end of the handle portion 13, 20 and a touch member 16 seated on the touch member seating portion 18.  It is noted that statements of intended use, such as “A cosmetic container” and “configured to store a cosmetic product” do not lend any patentable structure to the claim.  Further, the Carpenter device is capable of storing and applying a cosmetic product should the user so choose to employ the device.
In regard to claims 2 and 6, the direction adjusting portion 19/30 is made of a soft elastic material so that the handle portion 13, 20 is adjustable up, down, right and left (see page 1, lines 56, 99-101 and page 2, lines 20-22 and 29 – 77).
In regard to claim 7, a blocking member 14 is provided on an inside of the direction adjusting portion 19 made of the elastic material.

In regard to claim 15, protrusions (formed wherein connection portion 11 joins with body part 10) are provided on one side of an inner surface of the body part (see Figures 1 and 5).

Claims 1, 10, 14 and 15 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Paulson (U.S. Patent 1,715,144).
In regard to claim 1, Paulson discloses a container having a handling portion comprising a body part 1 provided in an open hollow shape and configured to store a product and a handling portion 6, 8  detachably coupled to an upper side of the body part 1 wherein the handling portion comprises  a direction adjusting portion 6, a handle portion 8 provided to vertically pass through one side of the direction adjusting portion 6, a touch member seating portion (not numbered, defined by the portion of handle portion 8 adjacent the brush applicator) formed at a lower end of the handle portion 8 and a touch member (not numbered, defined by the brush portion) seated on the touch member seating portion.  It is noted that statements of intended use, such as “A cosmetic container” and “configured to store a cosmetic product” do not lend any patentable structure to the claim.  Further, the Paulson device is capable of storing and applying a cosmetic product should the user so choose to employ the device.
In regard to claim 10, a connection portion 11 having a corresponding shape is coupled to an upper end of the body part 1 and the connection portion is detachably coupled to the handling portion 6, 8.
In regard to claim 14, a cover portion 9 is configured to cover the direction adjusting portion 6 is coupled to the handle portion 8 of the handling portion 6, 8.
.

Claims 1, 9 and 11-13 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Donsky (U.S. Patent 6.120,202).
In regard to claim 1, Donsky discloses a cosmetic container having a handling portion comprising a body part 12b (see Figure 2) provided in an open hollow shape and configured to store a product and a handling portion 14  detachably coupled to an upper side of the body part 12b (via chambers 11a-11c) wherein the handling portion comprises  a direction adjusting portion (defined by skirt 22, i.e., element 22 is moved up and down on a neck of the container and therefore may be considered a “direction adjusting portion”), a handle portion 16a provided to vertically pass through one side of the direction adjusting portion, a touch member seating portion (not numbered, defined by the portion of handle portion adjacent the applicator 25a) formed at a lower end of the handle portion 16a and a touch member 25a seated on the touch member seating portion. 
In regard to claim 9, the touch member may be a sponge (see column 3, lines 49-54).
In regard to claim 11, a “plate” 11a-11c configured to store a cosmetic product is additionally provided in the lower end of the body part 12b.
In regard to claim 12, the plate is partitioned (see Figure 2) such that heterogeneous cosmetics can be stored therein.
In regard to claim 13, the heterogeneous cosmetic are a liquid cosmetic product (in the form of a nail polish).

Claims 1 and 16 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Byun (U.S. Patent 7,329,064).

In regard to claim 16, an air check valve 40 is provided on one side of the body part.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 3-5 are rejected under 35 U.S.C. 103 as being unpatentable over Carpenter.
In regard to claims 3-5, although the flexible direction adjusting portion 19/30 in the Carpenter device is not disclosed as being corrugated, as claimed, the examiner takes official notice that such flexible members are commonly corrugated in order to enable the element passing therethrough to have a greater range of movement.  Accordingly, it would have been obvious to one of ordinary skill in the art at the time the invention was made that the direction adjusting portion 19/30 in the Carpenter device can be corrugated (in any suitable manner) in order to enable the handle portion to have a greater range of movement.

8 is rejected under 35 U.S.C. 103 as being unpatentable over Carpenter in view of Schott (U.S. Patent 643,803).
In regard to claim 8, the handle potion 13, 20 in the Carpenter device includes a plurality of handle portion members 13, 20.  Although the handle portion members 13, 20 are not  disclosed as being coupled to each other such that the length thereof is extendable, attention is directed to the Schott reference, which discloses an analogous applicator wherein the handle portion is formed from a plurality of handle portion members 1,3 (which are threadedly connected) in order to ease the assembly of the device (see page 1, lines 84-86).  Accordingly, it would have been obvious to one of ordinary skill in the art at the time the invention was made that the handle portion members 13, 20 can be threadedly connected in order to ease the assembly of the device.  Further, such a threaded engagement of elements 13 and 20 would enable the handle portion extendable, at least to some degree.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. The Bogoslowsky and Bush references are cited as being directed to the state of the art as teachings of other containers having a direction adjusting portion in order to enable the applicator to tilt and thereby reach the far corners of the container so as not to waste product.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVID J WALCZAK whose telephone number is (571)272-4895. The examiner can normally be reached Monday-Friday 6:30-4:00.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Angwin can be reached on 571-270-3735. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





DJW
3/25/2022

/DAVID J WALCZAK/Primary Examiner, Art Unit 3754